IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


TIMOTHY SCHELL,                       : No. 398 MAL 2014
                                      :
                     Petitioner       :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Commonwealth Court
            v.                        :
                                      :
                                      :
RAYMOND GUTH AND CORPORAL             :
FRANCIS J. BARRETT,                   :
                                      :
                     Respondents      :


                                   ORDER


PER CURIAM

      AND NOW, this 10th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.